                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                )
                                         )
             Plaintiff,                  )
                                         )
vs.                                      )      Case No. CR-19-325-SLP
                                         )
                                         )
KEEGAN KELLEY HARROZ                     )
BARRY ROWLAND TITUS                      )
                                         )
             Defendants.                 )


                                        ORDER

      Before the Court is the Joint Motion for Leave to File Reply to United States’

Response to Defendants’ Amended Joint Motion to Compel. (Doc. #116).

      Accordingly, the Court GRANTS the Joint Motion for Leave to File Reply to United

States’ Response to Defendants’ Amended Joint Motion to Compel (Doc. #116). The

response of Defendants shall be filed on or before February 28, 2020.

      IT IS SO ORDERED this 21st day of February, 2020.
